Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a two-component polyurea composition.
Group II, claim(s) 11-12, drawn to a first method of catalyzing the curing of a polyurea composition.
Group III, claim(s) 13-14, drawn to a method of preparing a coating, floor, or cast.
Group IV, claim(s) 15, drawn to a coating, floor, or cast.
Group V, claim(s) 16, drawn to a second method of catalyzing the curing of a polyurea composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I through V lack unity of invention because even though the inventions of these groups require the technical feature of the two component polyurea composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lang (WO 2016/087350 A1) as evidenced by Squiller (US 2016/0024339 A1) and Donkers (Applied Energy, 2017, 199, 45-68). As the cited WO document is in a non-English language, the English equivalent, US 2017/0355862 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Specifically, see ¶ 19 below, the discussion of which is incorporated herein by reference. As all common technical features fail to make a contribution over the prior art, they are not special technical features. Therefore, there is lack of unity between Groups I through V. 
During a telephone conversation with Tiffany Adigwe on 2/10/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Specification
The disclosure is objected to because of the following informalities: references to claim 1 appears at Page 3, Lines 8-9 and to claims 1 to 10 appear at Page 19, Lines 10 .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “aliphatic or cycloaliphatic diisocyanate or triisocyanate or an oligomer thereof”. It is unclear whether “aliphatic or cycloaliphatic” applies only to “diisocyanate” or to all listed species. It is unclear whether “an oligomer thereof” is referring to triisocyanate or to either diisocyanate or triisocyanate. 
Claim 5 recites “a biuret or an uretdione or an isocyanurate of 1,6-hexamethylene diisocyanate (HDI)”. It is unclear whether or not the “biuret” and/or “uretdione” is being required to be of 1,6-hexamethylene diisocyanate. 
Claim 9 requires salt hydrate to be “finely ground”. The term “finely” is a relative term which renders the claim indefinite. The term “finely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 
The terminology “the hydrated salt structure” within claim 10 lacks antecedent basis. Recitation of “the salt hydrate SH” is suggested. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lang (WO 2016/087350 A1) as evidenced by Squiller (US 2016/0024339 A1) and Donkers (Applied Energy, 2017, 199, 45-68). As the cited WO document is in a non-English language, the English equivalent, US 2017/0355862 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 1, 6, and 7, Lang teaches polyurea compositions (Abstract) formed from a two component composition comprising polyaspartic ester component and polyisocyanate component (¶ 107-109), construed as hardener component and polyisocyanate component respectively. Lang describes embodiments comprising Desmophen 1420 (¶ 108), which as evidenced by Squiller is a Michael adduct of 4,4’-diaminocyclohexylmethane and two molar equivalents of diethyl maleate (¶ 116), which is equivalent to Formula (I) of claim 1 where R1 = divalent radical, R2=R3=aliphatic radical, and n=2. Lang teaches hydrate salts are included as “ingredient C” for the purpose of releasing water upon heating (¶ 82-83) of which can be included in either hardener or polyisocyanate component (¶ 94-95). Lang teaches examples where hydrated salt is aluminum trihydrate (¶ 107), which differs from the subject matter claimed in that the decomposition temperature (i.e. the water release temperature) exceeds the range claimed. However, Lang teaches several suitable hydrated salts at ¶ 85-86, several of which intrinsically possess decomposition temperatures consistent within the range claimed. See for instance Zn(NO3)2 6H20 and Mg(NO3)2 6H2O which Donkers (Appendix A). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute aluminum trihydrate with salts such as Zn(NO3)2 6H20 and Mg(NO3)2 6H2O, thereby predictably affording compositions with good fire-protection effects as taught by Lang (Abstract). 
Regarding Claim 2, Lang describes embodiments comprising Desmophen 1420 (¶ 108), which has an amine value of 199-203 (Page 21, Lines 10-14 of the instant specification). 
Regarding Claim 3, Lang describes embodiments comprising Desmophen 1420 (¶ 108), which has a viscosity of 900-2,000 mPas as evidenced by Squiller (¶ 116). 
Regarding Claims 4 and 5, Lang teaches the use of Desmodur 3900 (¶ 109), which is a hexamethylene diisocyanate isocyanurate trimer (Page 8, Line 20-21 of the instance specification), which is an aliphatic triisocyanate. 
Regarding Claim 8, Lang teaches several metal hydrides spanning ¶ 85-86, including Na2CO3 10H2O and Na2SO4 10H2O. 
Regarding Claim 9, Lang teaches embodiments where metal hydrate is within the hardener component (¶ 94-95). Lang indicates the ingredients are mixed and homogenized prior to spraying (¶ 102), which infers particles of metal hydrate in the form of dispersed particles. The position is taken that whatever given mesh size the particles Lang uses can be broadly construed as “finely ground” particles. 
Regarding Claim 10, Lang teaches 5-85 wt% of hydrate relative to the total formulation can be included (¶ 89). While not expressed in terms of being relative to polyamine+polyisocyanate, Lang teaches examples where 15 g of Al2O3 3H2O Lang is seen to suggest overlapping ranges. For instance, the use of 5 wt% Al2O3 3H2O would suggest 2.47 g / 66.5 g = 3.7 wt% of bound water. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Lang suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Lang. See MPEP 2123.
Allowable Subject Matter
It is suggested claim 1 be amended to recite “wherein the total amount of water in the composition stemming from the salt hydrate SH is 0.2 – 2% by weight, relative to the weight sum of polyisocyanate PI and the compound of formula (I)” to render claim 1 allowable (see Page 17, Lines 16-19 of the specification). Specifically, the closest prior art found is Lang, discussed above. While Lang describes overlapping ranges with respect to claim 10, the 0.2-2 wt% range is not appeared to be taught or suggested by Lang. Moreover, since Lang generally desires one to use relative high contents of metal hydrate (¶ 89), Lang is not seen to provide sufficient motivation to utilize bound water in contents spanning 0.2 – 2% by weight, relative to the weight sum of polyisocyanate PI and the compound of formula (I). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764